


Exhibit 10.10

 

THE HERTZ CORPORATION

BENEFIT EQUALIZATION PLAN

(as amended and restated effective January 1, 2005)

(as further amended effective December 31, 2008)

 

The Hertz Corporation, with its principal office at 225 Brae Boulevard, Park
Ridge, New Jersey, by action of its Board of Directors, adopted, effective
January 1, 1996, a Benefit Equalization Plan (the “Plan”) to provide a select
group of management and highly compensated employees a program supplementing
benefits payable to them under The Hertz Corporation Account Balance Defined
Benefit Pension Plan (the “Retirement Plan”).  This Plan provides equalization
benefits that cannot be provided under the tax qualified Retirement Plan because
of limitations imposed by Sections 415 and 401(a)(17) of the Code.

 

The Plan is hereby amended and restated, effective as of January 1, 2005, in
order to conform the Plan to the requirements of Code Section 409A.  The Company
has determined that it does not wish to distinguish the treatment of benefits
accrued and vested by December 31, 2004 from that of benefits accrued or vested
after that date.  Accordingly, the Company intends that this amendment and
restatement constitute a material modification of the Plan as in effect on
October 3, 2004 and that, consequently, all benefits under the Plan be
administered on a unitary basis subject to Code Section 409A.  The Plan was
amended and restated again, effective as of December 31, 2008, in order to
reflect the operation of the Plan pursuant to final regulations issued under
Section 409A and to bring the plan into documentary compliance thereunder.

 

ARTICLE 1. - DEFINITIONS

 

Capitalized words and phrases used herein, but which are not defined herein,
shall have the same meaning ascribed to them in the Retirement Plan.  In
addition, the following definitions shall apply for purposes of this Plan:

 

--------------------------------------------------------------------------------


 

1.1

 

Beneficiary

 

-

 

The person designated in writing, on such form as the Committee may prescribe,
to receive any benefits with respect to such Participant in the event of his or
her death. Such beneficiary designation may be changed at any time.

 

 

 

 

 

 

 

1.2

 

Code

 

-

 

The Internal Revenue Code of 1986, as amended from time to time, and applicable
rules and regulations thereunder. Reference to any section of the Code shall be
to that section as it may be renumbered, amended, supplemented or reenacted.

 

 

 

 

 

 

 

1.3

 

Committee

 

-

 

The Pension and Welfare Plans Administration Committee appointed by the Company,
or any successor to that committee.

 

 

 

 

 

 

 

1.4

 

Company

 

-

 

The Hertz Corporation, or any successor thereto.

 

 

 

 

 

 

 

1.5

 

Employee

 

-

 

An employee of the Company.

 

 

 

 

 

 

 

1.6

 

Equalization Benefit

 

-

 

The benefit payable to a Participant pursuant to this Plan.

 

 

 

 

 

 

 

1.7

 

Limitations

 

-

 

Limitations on benefits and compensation imposed on the Retirement Plan by
Sections 415 and 401(a)(17) of the Code.

 

 

 

 

 

 

 

1.8

 

Participant

 

-

 

An Employee who meets the participation requirements of Article 2.

 

 

 

 

 

 

 

1.9

 

Retirement Plan

 

-

 

The Hertz Corporation Account Balance Defined Benefit Pension Plan, as amended
from time to time.

 

 

 

 

 

 

 

1.10

 

SEP

 

-

 

The Hertz Corporation Supplemental Executive Pension Plan, as amended from time
to time.

 

 

 

 

 

 

 

1.11

 

SERP I

 

-

 

The Hertz Corporation Supplemental Retirement and Savings Plan, as amended from
time to time.

 

 

 

 

 

 

 

1.12

 

SERP II

 

-

 

The Hertz Corporation Supplemental Executive Retirement Plan, as amended from
time to time.

 

ARTICLE 2. - PARTICIPATION IN THE PLAN

 

An Employee shall become a Participant if, on or after January 1, 1996, his
Retirement Plan benefits are restricted by the Limitations; provided, however
that: a) such Employee does not participate in the SEP or SERP I; and b) the
senior human resources officer of the Company

 

2

--------------------------------------------------------------------------------


 

determines that such Employee is both (i) a member of a “select group of
management or highly compensated employees” and (ii) eligible to participate in
the Plan.

 

ARTICLE 3. - EQUALIZATION BENEFITS

 

3.1                                 A Participant’s Equalization Benefit shall
be equal to the difference between the amount that would have been credited to
his “Cash Balance Account” under the Retirement Plan without regard to the
Limitations and the amount actually credited to his Cash Balance Account.

 

3.2                                 If no election is made in accordance with
Section 3.3, the Equalization Benefit shall be paid in a lump sum within 90 days
following the later of the Participant’s attainment of age 55 or his separation
from service.

 

3.3                                 If the Participant, subject to Sections 3.4,
3.5 and 3.6, so elects in writing, in accordance with such rules and procedures
as established by the Committee, his Equalization Benefit will be distributed as
follows:

 

(a)                                 on the date selected by the Participant for
payments to be made (or commence), but not earlier than the later of his
attainment of age 55 or his separation from service, nor later than the
April 1st of the calendar year immediately following the calendar year in which
he attains age 70½; and

 

(b)                               in the form of any option available under the
Retirement Plan that the Participant selects.

 

Such election must be made by December 31, 2005 with respect to any Participant
as of December 31, 2005.  Any such Participant who fails to make a timely
election under Section 3.3 will be deemed to have elected the time and method of
payment of Section 3.2.  The election of a new or current Employee first
becoming a Participant after 2005

 

3

--------------------------------------------------------------------------------


 

shall be made not later than January 30th of the calendar year following the
calendar year in which the Participant first accrues an Equalization Benefit
under the Plan; provided that an Employee who participates in SERP II and who
thereafter becomes a participant in this Plan shall be deemed to have elected
the same time and method of payment as applicable to his benefit under SERP II.

 

A Participant who made a timely election under this Section 3.3, or whose time
and method of distribution is determined pursuant to Section 3.2, may elect to
delay the date of distribution to another date permitted under (a) above or
change the form of distribution to another form permitted under (b) above (such
election, a “Subsequent Deferral Election”), provided that:

 

(a)                                such election will not take effect until at
least 12 months after the date on which the election is made;

 

(b)                               such election must be made not less than 12
months prior to the date on which payment of such distribution would otherwise
have been made or commenced (in the absence of such election); and

 

(c)                               the payment (commencement) date chosen must be
not less than five years after the date that the distribution would have
otherwise been made (or commenced).

 

Such Subsequent Deferral Election must be made in the manner specified by the
Committee and in accordance with the subsequent deferral and anti-acceleration
provisions of Code Section 409A(a)(4)(C) and related regulations.  A
Participant’s election among actuarially equivalent annuity forms available
under the Plan (determined as permitted under the regulations promulgated under
Section 409A) prior to the

 

4

--------------------------------------------------------------------------------


 

commencement date shall not be treated as a Subsequent Deferral Election and
shall instead be immediately effective.  In no event shall a Participant’s
Subsequent Deferral Election result in a change to the time and method of
distribution of benefits to the Participant under SERP I or SERP II.

 

3.4                                 Notwithstanding any other provision of the
Plan to the contrary, if at the time a Participant separates from service he is
a “specified employee” of the Company, as defined in Code
Section 409A(a)(2)(B) and related regulations, payment to him of benefits under
the Plan cannot commence (or be made) until the latest of

 

(a)                                the lapse of six months following his
separation from service (the “Six-Month Delay”);

 

(b)                               his attainment of age 55; or

 

(c)                                the date selected under Section 3.3(a).

 

To give effect to the Six Month Delay, all payments otherwise payable to the
Participant during such six-month period shall be retained by the Company and
shall be paid within 30 days following the expiration of such six-month period.

 

3.5                                 Notwithstanding anything in this Plan or the
Retirement Plan to the contrary, in the event of the Participant’s death, the
Participant’s Equalization Benefit under this Plan shall automatically be paid
to the Participant’s Beneficiary in the form of a lump sum distribution within
90 days following the Participant’s death.

 

3.6                                 If at the time a Participant separates from
service the present value of his Equalization Benefit does not exceed $10,000,
his benefits shall be distributed in a lump sum payment in cash within 90 days
following the later of the Participant’s attainment of age 55 or his separation
from service.

 

5

--------------------------------------------------------------------------------


 

3.7                                 A Participant may request the withdrawal of
such portion of his Supplemental Benefit (not in excess of the total vested
amount of such benefits) as is needed to satisfy an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii).  Such withdrawal may
include taxes reasonably anticipated to be incurred as a result of such
withdrawal.  An “unforeseeable emergency” means a severe financial hardship
resulting from the illness or accident of the Participant, his spouse, or his
dependent (as defined in Section 152(a) of the Code); loss of his property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond his control.  The Committee will make the
determination of “unforeseeable emergency,” in accordance with the provisions of
this Section 4.7.  The following provisions apply to withdrawals for
“unforeseeable emergency”:

 

(a)                                The unforeseeable emergency must require a
withdrawal of at least $5,000.

 

(b)                               A Participant must submit to the Committee a
withdrawal request, in accordance with such uniform and nondiscriminatory
procedure as may be established by the Committee.

 

(c)                                The Committee shall determine whether a
withdrawal request conforms to the requirements described in this Section 4.7
and shall notify the Company of any payments to be made in a timely manner.  The
Committee’s decision to allow a Participant to withdraw all or part of his
Supplemental Benefit in connection with an “unforeseeable emergency” will be
based on the facts and circumstances of each case; provided, that in no event
will an event constitute an “unforeseeable emergency” hereunder

 

6

--------------------------------------------------------------------------------


 

if such event is or may be relieved through reimbursement or compensation from
insurance or otherwise or by liquidation would not cause severe financial
hardship).  Any request to make a withdrawal by a member of the Committee may be
approved only by disinterested members of the Committee.

 

(d)                               The Company will make a single sum cash
payment to the Participant within 90 days following approval of a withdrawal
request under this Section 4.7.

 

3.8                                 Participation in the Plan shall cease when
all the Participant’s benefits have been distributed.

 

ARTICLE 4. - ADMINISTRATION

 

The Plan shall be administered and interpreted by the Committee.  The Committee
is authorized from time to time to establish such rules and regulations as it
may deem appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such steps in
connection with, the Plan as it may deem necessary or advisable.  Each
determination, interpretation, or other action by the Committee shall be in its
sole discretion and shall be final, binding and conclusive for all purposes and
upon all persons.

 

ARTICLE 5. - FUNDING

 

The benefits payable under this Plan shall constitute an unfunded obligation and
an unsecured promise of the Company.  The Plan constitutes a mere promise by the
Company to make Equalization Benefit payments in the future.  Payments shall be
made, when due, from the general funds of the Company.  Anything in this
Article 5 to the contrary notwithstanding, the Company may establish a grantor
trust (or other investment or holding vehicle permitted under

 

7

--------------------------------------------------------------------------------


 

Section 409A) to assist it in meeting its obligations under the Plan and may
provide for such investments in connection therewith, including the purchase of
insurance or annuity contracts, as it may deem desirable; provided that any such
investments shall be subject to the claims of the Company’s general creditors. 
No person eligible for a benefit under this Plan shall have any right, title, or
interest in any assets held to assist the Company to pay Equalization Benefits.

 

ARTICLE 6. - AMENDMENT AND TERMINATION

 

6.1                                 While the Company intends to maintain this
Plan in conjunction with the Retirement Plan for so long as desirable, the
Company reserves the right to amend or to terminate this Plan by action of its
Board of Directors, in its sole discretion, for whatever reason it may deem
appropriate but subject to the requirements of Code Section 409A.  No amendment
to or termination of the Plan, however, shall reduce the Equalization Benefits
accrued as of the effective date of such amendment or termination.

 

6.2                                 References herein to a Participant’s
“separation from service” or “termination of employment” (and corollary terms)
with the Company shall be construed to refer to a Participant’s “separation from
service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by the Company) with the Company.  For avoidance of doubt, whenever a
provision under this Plan specifies a payment period with reference to a number
of days, the actual date of payment within the specified period shall be within
the sole discretion of the Company.  In the event that the Company reasonably
determines that any provision of this Plan is subject to and does not comply
Section 409A of the Code, the Company shall have the right to adopt such
amendments to this Plan or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or

 

8

--------------------------------------------------------------------------------


 

appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, that in no event shall any
provision of this Plan be construed to constitute an indemnification of any
Participant by the Company for a violation of Section 409A of the Code.  In
addition, the Company reserves the right, after additional guidance is issued
with respect to Code Section 409A and on a uniform basis, by amendment or
otherwise, to permit new or modified Participant elections, to declare
Participant elections void or to take any other actions the Company deems
necessary or desirable in order to conform such Participant elections to
guidance issued pursuant to Code Section 409A or to achieve the goals of the
Plan without having an adverse tax impact on Participants under Code
Section 409A.

 

6.3                                 Upon termination of the Plan, the Company
shall continue to pay benefits hereunder as they become due pursuant to
Article 3 as if the Plan had not terminated, provided that, the Company may
terminate the Plan and make lump sum distributions of the benefits of
Participants only in any circumstances permitted under Code Section 409A.  After
Participants and their Beneficiaries are paid the Plan benefits to which they
are entitled, the obligations of the Company shall be satisfied and Participants
and their Beneficiaries shall have no further claims against the Plan, the trust
(if any), the Company or any affiliated company.

 

ARTICLE 7.- CLAIM AND APPEAL PROCEDURE

 

7.1                                 Claims for benefits under the Plan shall be
submitted in writing to the Committee (or its delegate) on a form prescribed for
such purpose.  Within 90 days after its receipt of any claim for a benefit under
the Plan, the Committee (or its delegate) shall give written notice to the
claimant of its decision on the claim unless the Committee (or its delegate)

 

9

--------------------------------------------------------------------------------


 

determines that special circumstances require an extension of time for
processing the claim.  If an extension of time for processing the claim is
needed, a written notice shall be furnished to the claimant within the 90-day
period referred to above which states the special circumstances requiring the
extension and the date by which a decision can be expected, which shall be no
more than 180 days from the date the claim was filed.  If a claim for benefits
is being denied, in whole or in part, such notice shall be written in a manner
calculated to be understood by the claimant and shall include:

 

(a)                                the specific reason or reasons for such
denial;

 

(b)                               specific references to Plan provisions upon
which the denial is based;

 

(c)                               a description of any additional material or
information which may be needed to perfect the request, including an explanation
of why such material or information is necessary; and

 

(d)                               an explanation of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on appeal.

 

7.2                                 Any claimant whose claim for benefits has
been denied by the Committee (or its delegate) may appeal to the Committee for a
review of the denial by making a written request therefor within 60 days of
receipt of a notification of denial.  Any such request may include any written
comments, documents, records and other information relating to the claim and may
include a request for “relevant” documents to be provided free of charge.  The
claimant may, if he chooses, request a representative to make such written
submissions on his behalf.  The claimant will be afforded a full and fair review
that takes

 

10

--------------------------------------------------------------------------------


 

into account all such comments, documents, records and other information,
whether or not they were submitted or considered in the initial benefit
determination and without deference to the initial benefit determination.

 

Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision.  If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension.  If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

 

In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of:

 

(a)                                the specific reason or reasons for the
adverse determination on appeal;

 

(b)                               the specific Plan provisions on which the
denial of the appeal is based;

 

(c)                                a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records, and other information “relevant” to the claimant’s claim
for benefits; and

 

(d)                               a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

 

11

--------------------------------------------------------------------------------


 

For purposes of this Section, a document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information:  (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

 

ARTICLE 8. - GENERAL PROVISIONS

 

8.1                                 Except as may be required by law, no benefit
payable under the Plan is subject in any manner to anticipation, assignment,
garnishment, or pledge; and any attempt to anticipate, assign, garnish or pledge
the same shall be void.  No such benefits will in any manner be liable for or
subject to the debts, liabilities, engagement, or torts of any Participant or
other person entitled to receive the same, and if such person is adjudicated
bankrupt or attempts to anticipate, assign, or pledge any such benefits, the
Committee shall have the authority to cause the same or any part thereof to be
held or applied to or for the benefit of such Participant, his spouse, children
or other dependents, or any of them, in such manner and in such proportion as
the Committee may deem proper.  Notwithstanding the preceding sentences:

 

(a)                                If a Participant becomes entitled to a
distribution of benefits under the Plan and if at such time the Participant has
outstanding any debt, obligation or other liability representing an amount owing
to the Company, the Company may offset such amount owed to it against the amount
of benefits otherwise distributable from the Plan.  Such

 

12

--------------------------------------------------------------------------------


 

determination shall be made by the Committee after notification from the
Company.

 

(b)                               The Committee shall establish such procedures
as it deems appropriate with respect to domestic relations orders, as defined in
Code Section 414(p)(1)(B), pertaining to the Plan.  No payment shall be made
under such a domestic relations order unless the order complies with the
procedures established by the Committee.

 

8.2                                 To the extent permitted by law, the Company
shall indemnify the members of the Committee from all claims for liability, loss
or damage (including payment of expenses in connection with the defense against
such claim) arising from any act or failure to act which constitutes a breach of
such individual’s responsibilities under any applicable law.  This shall not
include actions which may be held to include criminal liability under applicable
law.  The provisions of this Section 8.2 shall survive termination of the Plan.

 

8.3                                 If a Participant or Beneficiary entitled to
receive any Equalization Benefit is a minor or is deemed by the Committee or is
adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, payment of such Equalization Benefit will be made to the duly
appointed legal guardian or representative of such minor incompetent or to such
other legally appointed person as the Committee may designate.  Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.

 

8.4                                 The Company shall have the right to deduct
from any Equalization Benefit payments any taxes required to be withheld with
respect to such payments.

 

13

--------------------------------------------------------------------------------


 

8.5                                 Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in the employment of the
Company, or as a limitation on the right of the Company to terminate the
employment of any of its employees, with or without cause, and with or without
notice, at any time, at the option of the Company.

 

8.6                                 Any masculine personal pronoun shall be
considered to mean also the corresponding female or neuter personal pronoun, as
the context requires.

 

8.7                                 The provisions of this Plan shall be
construed in accordance with the laws of the State of Delaware.

 

14

--------------------------------------------------------------------------------
